UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2321



ALVIN R. REED,

                                              Plaintiff - Appellant,

          versus


MCI WORLDCOM NETWORK SERVICES, INCORPORATED,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (CA-05-517-5)


Submitted:   April 10, 2006                 Decided:   April 26, 2006


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvin R. Reed, Appellant Pro Se. Robert Allen Sar, John Ellison
Branch III, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Alvin R. Reed appeals the district court’s order granting

MCI’s motion to dismiss his claim of disparate impact based on age,

pursuant to the Age Discrimination in Employment Act, 29 U.S.C.

§§ 621-634 (2000) (ADEA).   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Reed v. MCI Worldcom Network Servs., Inc.,

No. CA-05-517-5 (E.D.N.C. Oct. 17, 2005).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 2 -